COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                     §               No. 08-16-00103-CV

IN RE: LINDA S. RESTREPO AND                         §            ORIGINAL PROCEEDING
CARLOS E. RESTREPO,
                                                     §          ON PETITION FOR WRIT OF
                                  RELATORS.
                                                     §                  PROHIBITION

                                                     §

                                            MEMORANDUM OPINION

          Relators, Linda S. Restrepo and Carlos E. Restrepo, have filed a petition for writ of

prohibition against the Honorable Stephen Ables, presiding judge of the County Court at Law

No. 5 of El Paso County, Texas.1 Relators have also filed a motion to stay the proceedings in the

trial court. The motion to stay and the petition for writ of prohibition are denied.

          A writ of prohibition operates like an injunction issued by a superior court to control,

limit, or prevent action in a court of inferior jurisdiction. Holloway v. Fifth Court of Appeals,

767 S.W.2d 680, 682 (Tex. 1989); In re Cap Rock Energy Corporation, 225 S.W.3d 160

(Tex.App.--El Paso 2005, original proceeding). The purpose of the writ is to enable a superior

court to protect and enforce its jurisdiction and judgments. Holloway, 767 S.W.2d at 683;

Caprock, 225 S.W.3d at 160. The writ is typically used to protect the subject matter of an appeal

or to prohibit an unlawful interference with the enforcement of a superior court’s orders and

1
    Judge Ables is sitting by assignment.
judgments. Holloway, 767 S.W.2d at 683. An appellate court does not have jurisdiction, absent

actual jurisdiction of a pending proceeding, to issue a writ of prohibition requiring that a trial

court refrain from performing a future act. See In re Nguyen, 155 S.W.3d 191, 194 (Tex.App.--

Tyler 2003, orig. proceeding); Lesikar v. Anthony, 750 S.W.2d 338, 339 (Tex.App.--Houston

[1st Dist.] 1988, orig. proceeding).

       Having reviewed the petition and attached appendix, we find that the Restrepos have

failed to establish that issuance of the writ of prohibition is necessary to protect the subject

matter of a pending appeal or to prohibit interference with enforcement of an order or judgment

of this Court. Accordingly, we deny the motion to stay and the petition for writ of prohibition.

See TEX.R.APP.P. 52.8(a), 52.10.



June 1, 2016
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating




                                              -2-